Name: 2005/430/EC, Euratom: Council and Commission Decision of 18 April 2005 on the conclusion of the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  tariff policy;  Europe
 Date Published: 2006-06-16; 2005-06-17

 17.6.2005 EN Official Journal of the European Union L 155/1 COUNCIL AND COMMISSION DECISION of 18 April 2005 on the conclusion of the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (2005/430/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of Article 300(2), first subparagraph and the second subparagraph of Article 300(3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (hereinafter referred to as the new Member States) to the European Union, and in particular Article 6(2) of the Act concerning the conditions of accession annexed to that Treaty, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Whereas: (1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (2) (hereinafter referred to as the Europe Agreement), entered into force on 1 February 1995. (2) The Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (hereinafter referred to as Treaty of Accession) entered into force on 1 May 2004. (3) An Additional Protocol to the Europe Agreement is necessary to take account of the accession of the 10 new Member States. (4) Consultations on this Additional Protocol have taken place in accordance with Article 28(2) of the Europe Agreement, so as to ensure that account is taken of the mutual interests of the Community and Bulgaria. (5) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (3). (6) The Additional Protocol should therefore be approved, HAVE DECIDED AS FOLLOWS: Article 1 The Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Pola nd, the Republic of Slovenia, and the Slovak Republic to the European Union is hereby approved. The text of the Additional Protocol is attached to this Decision. Article 2 The Commission shall adopt detailed rules for the implementation of the Additional Protocol in accordance with the procedure referred to in Article 4(2). Article 3 1. The order numbers as attributed to the tariff quotas in the Annex to this Decision may be changed by the Commission in accordance with the procedure referred to in Article 4(2). Tariff quotas with an order number above 09.5100 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). 2. Quantities of goods subject to tariff quotas and released for free circulation as from 1 July 2004 under the concessions provided for in Annex A(b) of the Protocol approved under Decision 2003/286/EC (5) shall be fully counted against the quantities provided for in the fourth column in Annex A(b) to the Additional Protocol attached to this Decision, except for quantities for which import licences were issued before 1 July 2004. Article 4 1. The Commission shall be assisted by the Management Committee for Sugar as set up by Article 42 of Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (6) or, where appropriate, by the committee set up by the relevant provisions of the other Regulations on the common organisation of agricultural markets. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committee shall adopt its Rules of Procedure. Article 5 The President of the Council is hereby authorised to designate the person empowered to sign the Additional Protocol on behalf of the European Community. Article 6 The President of the Council shall, on behalf of the European Community and its Member States, give the notification provided for in Article 9 of the Additional Protocol. The President of the Commission shall give such notification on behalf of the European Atomic Energy Community. Done at Luxembourg, 18 April 2005. For the Council The President J. KRECKÃ  For the Commission The President J. M. BARROSO (1) Assent delivered on 22 February 2005 (not yet published in the Official Journal). (2) OJ L 358, 31.12.1994, p. 3, as amended. (3) OJ L 184, 17.7.1999, p. 23. (4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1). (5) Council Decision 2003/286/EC of 8 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions (OJ L 102, 24.4.2003, p. 60). (6) OJ L 178, 30.6.2001, p. 1. ANNEX Order numbers for EU tariff quotas for products originating in Bulgaria (as referred to in Article 3) Quota Order No CN code Description 09.4783 0102 90 05 0102 90 21 0102 90 29 0102 90 41 0102 90 49 Live bovine animals 09.4651 0201 0202 Meat of bovines, fresh, chilled or frozen 09.4671 ex02 03 Meat of domestic swine, fresh, chilled or frozen 0210 11 0210 12 0210 19 Meat of swine, salted, in brine, dried or smoked 1601 00 Sausages and similar products 1602 41 1602 42 1602 49 Prepared and preserved meat, meat offal or blood of swine 09.5854 ex02 07 Meat and edible offal, of the poultry of heading 0105, excluding 0207 27 91, 0207 35 91, 0207 36 89 09.4773 0402 10 0402 21 Milk and cream, in powder or other solid forms 09.4675 0403 10 11 Yoghurt, not flavoured nor containing added fruits, nuts or cocoa 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 Other, not flavoured nor containing added fruits, nuts or cocoa 09.4660 0406 Cheese and curd 09.5891 0407 00 30 Eggs of poultry, in shell, not for hatching 09.6225 0702 00 00 Tomatoes 09.5938 ex07070005 Cucumbers  for processing 09.6231 ex07070005 Cucumbers, fresh or chilled  other than for processing 09.4725 0711 51 00 2003 10 20 2003 10 30 Mushroom of the genus Agaricus 09.6247 0808 10 Apples, other than cider apples 09.4676 1001 1109 00 00 Wheat and meslin Wheat gluten 09.5893 1002 00 00 Rye 1102 10 00 Rye flour 1103 19 10 Rye groats and meal 1003 20 10 Rye pellets 09.5894 1003 00 Barley 1102 90 10 Barley flour 1103 19 30 Barley groats and meal 1103 20 20 Barley pellets 09.5895 1004 00 00 Oats 1102 90 30 Oats flour 1103 19 40 Groats and meal of oats 1103 20 30 Pellets of oats 09.4677 1005 10 90 1005 90 00 Maize 09.5941 1006 30 Rice, semi-milled or wholly milled 09.6277 1602 32 1602 39 Prepared or preserved meat of poultry 09.4784 1602 50 Other prepared or preserved meat, meat offal or blood, of bovine animals 09.4785 1701 Sugar 1702 Other sugars